FILED
                             NOT FOR PUBLICATION                            JAN 11 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES JEFFERSON KENNER,                          No. 11-15538

               Plaintiff - Appellant,            D.C. No. 3:09-cv-00127-ECR-
                                                 VPC
  v.

J. MERCER; et al.,                               MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Edward C. Reed, Jr., District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE and McKEOWN, Circuit Judges.

       Nevada state prisoner James Jefferson Kenner appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action, alleging, among

others claims, denial of due process. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      The district court properly granted summary judgment on Kenner’s due

process claim because he failed to raise a genuine dispute of material fact as to

whether he received timely written notice of the charges against him and an

opportunity to be heard before being found guilty of violating prison rules at a

disciplinary hearing. See Wolff v. McDonnell, 418 U.S. 539, 563-70 (1974)

(explaining due process owed to prisoners facing a disciplinary charge).

      Kenner’s “statement of facts” in response to the appellees’ answering brief is

construed as his reply brief.

      Kenner’s remaining contentions are unpersuasive.

      Issues not expressly addressed in Kenner’s opening brief are waived. See

Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003).

      AFFIRMED.




                                          2                                    11-15538